DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 14 and 20 recite multiple instances of “IOT”.  What does IOT abbreviate of? The current Specification  does not appear disclosing any “IOT” to 
Nor did the parents of the current application disclose such the “IOT” thing. 
The dependent claims 2-13 and 15-19 either recite or inherit the deficiency.  Clarification/Correction is requested.  For now examiner will exam as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,402,156. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:

The instant application: 17/135,185
US Pat. 10, 402,156
1. (New) A system for controlling a plurality of media playback systems in respective 

cause, via the communications interface, the first media playback system to operate in a pre-defined state in which (a) a queue includes a first set of one or more media items, wherein the first playback device is configured to play back media items from the queue and (b) at least one IoT device in the first listening area has a first configuration comprising one or more settings; after the first media playback system is operated in a second state, receive, via the communications interface from a trigger source external to the first media playback system, a trigger that causes the first media playback system to revert to the pre-defined first state, wherein the trigger is generated when a new customer is associated with the first 




cause the control system to perform a method comprising: sending, via a network interface of the control system to the playback device, a message that configures the particular media playback system to operate a pre-defined first state in which: (a) a first zone of the particular media playback system includes the playback device and is assigned a first zone name, and (b) a queue includes a first set of one or more media items, wherein the first zone and is configured to play back media items from the queue; operating the particular media playback system in a second state, wherein operating the particular media playback system in the second state comprises: (i) populating the queue with a second set of one or more 
after operating the particular media playback system in the second state, receiving, via a network interface from one or more servers of a booking system configured to manage room reservations for the place of accommodation, a message indicating that a new guest is checking into the given room that contains the particular media playback system, wherein the message is a trigger that causes the media playback system to revert to the pre-defined first state; and responsive to receiving the message indicating that the new guest is checking into the given room, causing the particular media playback system to revert to the pre-defined first state, wherein reverting the particular media playback system to the pre-defined first state comprises responsive to the trigger, populating the queue with only the first set of one or more media items.




B.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,877,722. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:

The instant application: 17/135,185
US Pat. 10, 877,722
1. (New) A system for controlling a plurality of media playback systems in respective listening areas, the plurality of media playback systems comprising a first media playback system comprising a first playback device in a first listening area connected to a first wireless local area network, the system comprising: a communications interface; at least one processor; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the system is configured to: cause, via the communications interface, the first media playback system to operate in a pre-defined state in which (a) a queue includes 



From the above evidence, it is clear that the claim limitations of the instant application are covered by the limitations of claimed invention of said US Pat. 10,877,722. 

C.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,042,602. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:


US Pat. 10, 042,602
1. (New) A system for controlling a plurality of media playback systems in respective listening areas, the plurality of media playback systems comprising a first media playback system comprising a first playback device in a first listening area connected to a first wireless local area network, the system comprising: 

a communications interface; at least one processor; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the system is configured to: 

cause, via the communications interface, the first media playback system to operate in a pre-defined state in which (a) a queue 
includes a first set of one or more media items, wherein the first playback device is configured to play back media items from the queue and (b) at least one IoT device in the first listening area has a first configuration comprising one or more settings; after the first media playback system is operated in a second state, receive, via the communications interface from a trigger source external to the first media playback system, a trigger that 

one or more processors; and a tangible non-transitory computer-readable memory storing instructions that, when executed by the one or more processors, 



cause the control system to perform operations comprising: sending, via a network interface of the control system to at 
least one of the first playback device and the second playback device, a message that configures the particular media playback system to operate a pre-defined first state in which: a first zone of the particular media playback system includes the first playback device and is assigned a first zone name, a second zone of the particular media playback system includes the second playback device and is assigned a second zone name, and a 




Allowable Subject Matter
Claims 3-5, 7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 2014/0201635) further in view of Baker et al (US 2016/0295340) or Shintani et al (US 2015/0078595).
Claims 1, 14 and 20, Kumar teaches a system, a medium and a method for controlling a plurality of media playback systems in respective listening areas, the plurality of media playback systems comprising a first media playback system comprising a first playback device in a first listening area connected to a first wireless (Kumar, Fig. 1, [0030-0031:] media playback system 100 in an example home environment having several rooms and spaces, such as for example, a master bedroom, an office, a dining room, and a living room. As shown in the example of FIG. 1, the media playback system 100 includes playback devices 102-124, control devices 126 and 128, and a wired or wireless network router 130.  Further discussions relating to the different components of the example media playback system 100 and how the different components may interact to provide a user with a media experience… and useful in environments where multi-zone audio may be desired, such as, for example, a commercial setting like a restaurant, mall or airport, a vehicle like a sports utility vehicle (SUV), bus or car, a ship or boat, an airplane, and so on), the system comprising: 
a communications interface; at least one processor; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the system (Kumar, Fig. 2, [0032-0035]: The playback device 200 may include a processor 202, software components 204, memory 206, audio processing components 208, audio amplifier(s) 210, speaker(s) 212, and a network interface 214 including wireless interface(s) 216 and wired interface(s) 218) is configured to: 
cause, via the communications interface, the first media playback system to operate in a pre-defined state (Kumar: fig. 4, [0035, 0050-0055, 0057-0058 and 0061-0062, i.e., volume, zone, equalization, setting, queuing, favorite playlist, lighting, indoor, outdoor) in which (a) a queue (Kumar: Fig. 4, 440) includes a first set of one or more media items, (Kumar: [0058-0059]) wherein the first playback device is configured to play back media items from the queue and (b) at least one IoT device in the first listening area has a first configuration comprising one or more settings; (Kumar: [0047]: the living room zone may be split into a television zone including playback device 104, and a listening zone including playback devices 106, 108, and 110, if the user wishes to listen to music in the living room space while another user wishes to watch television);
after the first media playback system is operated in a second state, receive, via the communications interface from a trigger source external to the first media playback system, a trigger that causes the first media playback system to revert to the pre-defined first state, (Kumar:  fig. 7: 750 and [0097], whereby an exit from the party playlist mode may be selected according to an automated trigger; whereby once the playback system has exited the party playlist mode, normal operation of the playback system can resume), wherein the trigger is generated (Kumar: e.g., a change in the device’s position to or from a zone) when [[a new]] customer is associated with the first listening area that includes the first media playback system, (whereby the media playback system may be reconfigured to accommodate the change(s) and where different playback zones of the media playback system may be dynamically combined into groups or split up into individual playback zones, [0046-0047, 0056 and 0060].  Please see Baker or Shintani for clarification on “new customer”) and wherein operation of the first media playback system comprises (i) modification of the queue to includes a second set of one or more media items that (Kumar: [0046-0047, 0056 and 0060], whereby the zone configurations of the media playback system may be dynamically modified and whereby the media playback system supports numerous configurations), and (ii) modification of the first configuration of the IoT device in the first listening area to a second configuration that that includes at least one setting that is different from the one or more settings of the first configuration; (Kumar: [0047]: the living room zone may be split into a television zone including playback device 104, and a listening zone including playback devices 106, 108, and 110, if the user wishes to listen to music in the living room space while another user wishes to watch television);
and after receipt of the trigger (Kumar: whereby the media playback system may be reconfigured to accommodate the change(s) and where different playback zones of the media playback system may be dynamically combined into groups or split up into individual playback zones, [0046-0047, 0056 and 0060]) that causes the first media playback system to revert to the pre-defined first state, (Kumar: fig. 4, [0035, 0050-0055, 0057-0058 and 0061-0062, i.e., volume, zone, equalization, setting, queuing, favorite playlist, lighting, indoor, outdoor) cause the first media playback system to revert to the pre-defined first state, (Kumar: fig. 4, [0035, 0050-0055, 0057-0058 and 0061-0062) wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are 
(Kumar: fig. 4: 440) with only the first set of one or more media items (Kumar, [0058-0061]), and (b) send one or more commands that reset the at least one IoT device to the first configuration (whereby, subsequently, if the established zone group is ungrouped, the resulting first playback zone may be re-associated with the previous first playback queue; see also , [0046-0047 and 0055]).
When Kumar discusses “the media playback system may be reconfigured to accommodate the change(s) and where different playback zones of the media playback system may be dynamically combined into groups or split up into individual playback zones, [0046-0047, 0056 and 0060]”, Kumar does not explicitly discuss “a new customer” being associated with the first listening area that includes the first media playback system,
Baker discusses “[0044] Based on the comparison, the listener identifier 16 associates speech from a listener 5 with a known user profile. The user profile may include one or more preferences for the identified listener 5. For example, the preferences may include preferred volume settings, preferred bass level settings, preferred treble level settings, preferred reverberation level settings, preferred equalization settings, a common seating spot in the listening area 6, and/or other similar settings/preferences. In one embodiment, upon failure to match speech from a listener 5 with stored speech patterns associated with user profiles, the listener identifier 16 may generate a new user profile for the new listener 5. The newly created user profile may be initialized with default settings. As the new listener 5 uses the audio system 1 over time and alters settings based on preference (e.g., using voice commands processed by the voice command processor 17), the user profile settings may adapt to match these preferences”.
Shintani teaches “[0035] Once the audio profiles are loaded, the audio is directionally beamed to the recognized listeners at 132 at their physical location within the listening area. Similarly, unrecognized listeners simultaneously receive directional beams of audio at their physical location within the listening area using a default or guest profile at 136. In order to maintain a continuous tracking of the physical location of the listeners and also to monitor their head position if that is utilized in the manner discussed above, the process is continuously updated by initiating a repeating of the process at 140 where the process proceeds back to 108. While not explicitly depicted in this example process 100, block 124 can be skipped if no new listeners enter the listening area”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Baker or Shintani into the teaching of Kumar for the purpose of “generating a new user profile in response to being unable to determine a match between the microphone signals and the one or more speech signatures associated with the stored user profiles”, Or “a directional beam of audio is directed 
Claim 2. The system of claim 1, wherein the respective listening areas comprise respective guest rooms in a place of accommodation, wherein the first listening area comprises a first guest room, and wherein the program instructions that are executable by the at least one processor such that the system is configured to receive the trigger that causes the first media playback system to revert to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: when a new guest is checking into the first guest room, receive the trigger that causes the first media playback system to revert to the pre-defined first state. (Kumar teaches everything in claim 2, Kumar does not teach guest room.  However by obviousness since Kumar’s arrangement of Fig. 1 would easily be modified to include a guest room in a residence as Kumar teaches The media playback system 100 may be established with one or more playback zones, after which one or more zones may be added, or remove to arrive at the example configuration shown in FIG. 1. Each zone may be given a name according to a different room or space such as an office, bathroom, master bedroom, bedroom, kitchen, dining room, living room, and/or balcony. In one case, a single playback zone may include multiple rooms or spaces. In another case, a single room or space may include multiple playback zones, [0043]).
Claim 6. (New) The system of claim 1, wherein the respective listening areas comprise respective listening rooms in a retail store, wherein the first listening area “a retail store”. However by obviousness since Kumar’s arrangement of Fig. 1 would easily be modified replacing home environment with a retail store as Kumar teaches The media playback system 100 may be established with one or more playback zones, after which one or more zones may be added, or remove to arrive at the example configuration shown in FIG. 1. Each zone may be given a name according to a different room or space such as an office, bathroom, master bedroom, bedroom, kitchen, dining room, living room, and/or balcony. In one case, a single playback zone may include multiple rooms or spaces. In another case, a single room or space may include multiple playback zones, [0043]).
Claim 8. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: remove one or more streaming audio service accounts from the first media playback system. (Kumar: [0043]: The media playback system 100 may be established with one or more playback zones, after which one or more zones may be added, or remove to arrive at the example configuration shown in FIG. 1. Each zone may be given a name according to a different room or space such as an office, bathroom, master bedroom, bedroom, kitchen, dining room, living room, and/or balcony. In one case, a single playback zone may include multiple rooms or spaces. In another case, a single room or space may include multiple playback zones.  Par. [0051]  further details “The configuration changes may include adding/removing one or more playback devices to/from a zone, adding/removing one or more zones to/from a zone group, forming a bonded or consolidated player, separating one or more playback devices from a bonded or consolidated player, among others).
Claim 9. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: send a command that causes the first playback device to revert to a first zone name from a second zone name, wherein the first zone name is defined in the pre-defined first state. (Kumar: The media playback system 100 may be established with one or more playback zones, after which one or more zones may be added, or remove to arrive at the example configuration shown in FIG. 1. Each zone may be given a name according to a different room or space such as an office, bathroom, master bedroom, bedroom, kitchen, dining room, living room, and/or balcony. In one case, a single playback zone may include multiple rooms or spaces. In another case, a single room or space may include multiple playback zones, [0043].  By obviousness, once reverted, appropriately designated name is also reverted or switched back to the original name).
Claim 10. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: send a command that sets the first playback device to a pre-defined volume level of the pre-defined first state. (Kumar: [0051, 0054, 0102]: Playback device control commands such as volume control and audio playback control may also be communicated from the control device 300 to a playback device via the network interface 306). 
Claim 11. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: send a command that sets the first playback device to a pre-defined equalization of the pre-defined first state. (Kumar, [0054]:The playback control region 410 may also include selectable icons to modify equalization settings, and playback volume, among other possibilities).
Claim 12. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions (Kumar: [0100]: the playback controls may be provided within the adjusted active region; Baker: Fig. 5 and [0053-0059]:  adjusting sound emitted by a loudspeaker array, comprising: sensing, by one or more microphone arrays, a voice command from a user in a listening area; determining a location in the listening area to steer a beam pattern based on the sensed voice command; and steering the beam pattern at the determined location in the listening area).
Claim 13. Kumar teaches “wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor”. Kumar does not teach “the system is configured to: send a command that clears all alarms on the first playback device”.
Kumar however does teach ([0054: The playback control region 410 may also include selectable icons to modify equalization settings, and playback volume, among other possibilities; or  “[0106] Based on the received input data, the control device may transmit to a playback device, zone, or zone group the respective playback command associated with the selected media playback control. For example, the command might be to play, pause, or mute a media item, among other possible commands”.  It is by obviousness, a simple modification 
Claim 15, wherein the first listening area is a first guest room of a plurality of respective guest rooms in a place of accommodation, and wherein the program instructions that are executable by the at least one processor such that the system is configured to receive the trigger that causes the first media playback system to revert to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: when a new guest is checking into the first guest room, receive the trigger that causes the first media playback system to revert to the pre-defined first state. (See the rejection of the independent claims).
Claim 19. The at least one tangible, non-transitory computer-readable medium of claim 14, wherein the first listening area comprises a first listening room of a plurality of listening rooms in a retail store, and wherein the program instructions that are executable by the at least one processor such that the system is configured to receive the trigger that causes the first media playback system to revert to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: when the new customer is entering the first listening room, receive the trigger that causes the first media playback system to revert to the pre-defined first state. (See the rejection of the independent claims).

				Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651